Citation Nr: 1500853	
Decision Date: 01/08/15    Archive Date: 01/13/15

DOCKET NO.  03-18 736	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an effective date prior to August 22, 2002, for the grant of service connection for an acquired psychiatric disorder, to include panic disorder with agoraphobia, and depression disorder, not otherwise specified (NOS).


REPRESENTATION

Veteran represented by:	Joseph R. Moore, Attorney-at-Law


ATTORNEY FOR THE BOARD

J.N. Moats, Counsel



INTRODUCTION

The Veteran had active service from May 1968 to February 1970. 

This matter comes before the Board of Veterans' Appeal (Board) on appeal from a June 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which effectuated a May 2011 Board decision that granted service connection for an acquired psychiatric disorder.  In the June 2011 rating decision, the RO assigned an effective date of August 22, 2002, the date VA received the Veteran's application to reopen his previously denied claim, for the award of service connection for such disability.  The Veteran appealed with respect to the assigned effective date.

The Board observes that, in addition to the paper claims file, there are paperless, electronic Virtual VA and Veterans Benefit Management System (VBMS) claims files associated with the Veteran's claim.  A review of these records reveals that the documents located on Virtual are either duplicative of records already in the paper claims file or not pertinent to the issue on appeal.  Moreover, the Veteran's VBMS record does not contain any documents at this time.  


FINDINGS OF FACT

1.  In a final rating decision issued on August 25, 1997, the RO denied service connection for posttraumatic stress disorder, depression, panic attacks, anxiety and agoraphobia.

2.  On August 22, 2002, VA received the Veteran's application to reopen his claim of entitlement to service connection for an acquired psychiatric disorder.

3.  The Veteran did not file a formal or informal claim to reopen his previously denied claim for service connection for an acquired psychiatric disorder after the August 1997 rating decision and prior to August 22, 2002.

4.  The additional service records received in March 2011 are duplicative or redundant of the service records previously of record at the time of the August 1997 decision and, thus, are not relevant.  


CONCLUSION OF LAW

The criteria for an effective date prior to August 22, 2002, for the grant of service connection for an acquired psychiatric disorder, to include panic disorder with agoraphobia, and depression disorder, NOS, have not been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.151, 3.155, 3.156(c), 3.400 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist 

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R.  §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014). 

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R.  § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim.  Accordingly, notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 


VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006). 

In the instant case, the Veteran's claim arises from an appeal of the assigned effective date following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA.

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159. 

Pertinent to the duty to assist, the Board notes that the relevant evidence was reviewed by the RO and the Board in connection with the adjudication of the Veteran's service connection claim.  However, pertinent to his effective date claim, as the Veteran has been assigned the earliest possible effective date under VA regulations, namely the date of receipt of his application to reopen for service connection, and his arguments on appeal are limited to his interpretation of governing legal authority, all pertinent information and evidence is already of record.  There is no outstanding information or evidence that would help substantiate the Veteran's claim.  VA's General Counsel has held that in cases where a claim cannot be substantiated because there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit, VA is not required to provide notice of, or assistance in developing, the information and evidence necessary to substantiate such a claim under 38 U.S.C.A. §§ 5103(a) and 5103A.  See VAOPGCPREC 5-04 (June 23, 2004). 

For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

II.  Analysis

The Veteran contends that he is entitled to an effective date prior August 22, 2002, for the grant of service connection for an acquired psychiatric disorder, to include panic disorder with agoraphobia, and depression disorder, NOS, which was awarded in a May 2011 Board decision and effectuated in the June 2011 rating decision on appeal.  Specifically, he asserts that the effective date should be August 26, 1996, the date he initially filed a claim for service connection for an acquired psychiatric disorder, which was received by VA on August 29, 1996.

The statutory and regulatory guidelines for the determination of an effective date of an award of disability compensation are set forth in 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  The effective date of an evaluation and an award of compensation based on an original claim, a claim reopened after a final disallowance, or a claim for increase will be the date the claim was received or the date entitlement arose, whichever is later.  See 38 C.F.R.  § 3.400.  The provisions of 38 C.F.R. § 3.400(b)(2) allow for assignment of an effective date the day following separation from active service if a claim is received within 1 year after separation from service.  

Any communication or action, indicating intent to apply for one or more benefits under the laws administered by VA may be considered an informal claim.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  38 C.F.R. § 3.155(a).

The basic facts in this case are not in dispute.  The Veteran initially filed a claim for service connection for an acquired psychiatric disorder, which was received by VA on August 29, 1996.  Such claim was denied by the AOJ in an August 1997 rating decision.  That same month, the Veteran was advised of the decision and his appellate rights.  However, he did not initiate an appeal from this decision, and new and material evidence was not received within one year.  38 C.F.R. § 3.156(b).  In this regard, although the Veteran did receive additional treatment at the VA the year following the August 1997 decision, these records only document continuing treatment for his symptoms and do not provide any additional evidence linking these symptoms to service.  As such, these records are not new and material.  Under these circumstances, the Board must find that the August 1997 decision is final.  38 U.S.C.A. § 7105(c) (West 1991) [(West 2014)]; 38. C.F.R. §§ 3.104, 3.156(b), 20.302, 20.1103 (1997) [(2014)].

Thereafter, VA received the Veteran's current claim to reopen his claim for service connection for a psychiatric disorder on August 22, 2002.  Subsequently, based on the Veteran's statements of experiencing psychiatric symptoms in service due to certain incidents, lay evidence attesting to observing such symptoms in service, and a November 2009 private opinion with a March 2011 addendum opinion as well as a May 2010 VA examination report that opined that the Veteran's disorder began in service, the Board awarded service connection in the May 2011 decision.  The RO effectuated the Board's decision in the June 2011 rating decision, and assigned an effective date of August 22, 2002, the date VA received his application to reopen his previously denied claim.  

In statements of record, the Veteran's representative has asserted that the effective date for the grant of service connection for the Veteran's acquired psychiatric disorder should be the date VA received his original claim, i.e., August 29, 1996.  In this regard, the representative has asserted that relevant service records have been associated with the record since the prior final denial in August 1997.  The provisions of 38 C.F.R. § 3.156(c)(1) provide that, at any time after VA issues a decision on a claim, if it receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim.  Such records include service records that are related to a claimed in-service event, injury, or disease.  This regulation does not apply to records that VA could not have obtained when it decided the claim because they did not exist or because the claimant failed to provide sufficient information for VA to identify and obtain the records.  Id. at (c)(2).  An award made based all or in part on the records identified by paragraph (c)(1) is effective on the date entitlement arose or the date VA received the previously denied claim, whichever is later, or such other date as may be authorized by the provisions of this part applicable to the previously denied claim.  Id. at (c)(3).

Such regulation essentially establishes that, where an initial claim is denied due to the lack of evidence of an in-service event, but is later granted based all or in part on subsequently acquired service records establishing the in-service event and a nexus between the in-service event and the current disability, the claimant is entitled to a retroactive evaluation of the disability to assess the proper effective date, which would be the date of the original claim or the date entitlement otherwise arose, whichever is later.  Id.; Vigil v. Peake, 22 Vet. App. 63, 66-67 (2008).  In this sense, the original claim is not reopened, rather, it is reconsidered and such serves as the date of the claim and the earliest date for which benefits may be granted.

Importantly, section 3.156(c) only applies "when VA receives official service department records that were unavailable at the time that VA previously decided a claim for benefits and those records lead VA to award a benefit that was not granted in the previous decision."  New and Material Evidence, 70 Fed.Reg. at 35,388 (emphasis added)."  Blubaugh v. McDonald, No. 2013-7119, 2014 WL 6890619, at *4 (Fed. Cir. Dec. 9, 2014).

In this case, the record shows that additional service personnel records were associated with the record in March 2011.  Specifically, these records document that the Veteran requested an early release from active duty in order to attend school.  Nevertheless, although the Veteran subsequently claimed that he asked for early discharge due to his psychiatric symptoms, nothing in these records document any sort of psychiatric disorder.  In other words, these records do not establish an in-service event or any sort of nexus.  Moreover, the record already contained a copy of the Veteran's DD 214, which had also documented the Veteran's early release to return to college, university, or equivalent educational institution.  As such, these records are duplicative of evidence already of record at the time of the August 1997 decision and, thus, are not relevant.  

The Veteran's representative asserts that this document is relevant and the basis in part for the allowance of service connection because the private examiner relied on this record in proffering his addendum opinion in March 2011.  In this regard, in the March 2011 addendum opinion, the private examiner indicated that the Veteran actually wanted to leave the military early because of the increasing amount of stress.  He further stated that leaving early for school was just a convenient excuse and mechanism for exit.  However, as previously noted, documentation showing that the Veteran requested to leave early is redundant of the DD 214 that was already of record.  Moreover, the examiner is not relying on the additional service personnel record to come to this conclusion, but rather on the Veteran's own lay statements indicating that he requested to leave early due to stress.  Again, nothing in the additional service record shows any sort of psychiatric problems or lends any additional support to the Veteran's own statements as to why he wanted to leave early, especially given that his request to leave early was already of record.  In other words, the Veteran's lay statements concerning experiencing symptoms in service and wanting to leave early due to these symptoms, and the private and VA opinions establishing a nexus between his current psychiatric diagnoses to the Veteran's own self-described in-service symptoms were the basis for the award of service connection.   The additional service records do nothing to confirm any such symptoms and, thus, did not lead in any conceivable way to the award of benefits.  See Blubaugh.  As such, these records are not considered relevant.    

In sum, the additional service records received in March 2011 are either duplicative or redundant of service records associated with the file at the time of the August 1997 rating decision.  Moreover, these records do not establish an in-service event.  In turn, the additional records are not considered "relevant" and thus the provisions of 38 C.F.R. § 3.156(c) are not applicable.  

In light of finding that the additional service records are not relevant and duplicative of prior evidence associated with the record, and given that the August 26, 1996 claim was adjudicated by the AOJ in the final August 1997 rating decision, any prior claim for benefits was finally resolved, and, thus, cannot serve as the basis for the award of an earlier effective date.  

While the finality of the August 1997 rating decision could also be vitiated by a finding of clear and unmistakable (CUE) in that decision (see Routen v. West, 142 F.3d 1434, 1438 (Fed. Cir. 1998) (listing CUE as one of three exceptions to the rules regarding finality and effective dates), no such claim has been raised here.  A CUE claim requires some degree of specificity not only as to what the alleged error is, but-unless it is the kind of error that, if true, would constitute CUE on its face-persuasive reasons must be given as to why the result would have been manifestly different but for the alleged error.  See Phillips v. Brown, 10 Vet. App. 25, 31 (1997).  As shown above, the arguments of the Veteran and his representative do not actually allege CUE, much less reflect the type of specificity need to sufficiently raise such a claim.

Moreover, the Board also finds that there is no document of record that can be construed as an informal or formal claim for service connection for an acquired psychiatric disorder that was received after the final August 1997 denial, but prior to the receipt of the August 22, 2002 claim.  The only submissions in the interim by the Veteran pertain to seeking an increase in his pension benefits based on being housebound or in the need of regular aid and attendance, which was adjudicated in March 2000 and June 2000 rating decisions.  While he describes his symptoms and acknowledges the prior denial of service connection, nothing in his statements indicate any intent to file a claim to reopen for a psychiatric disorder.  Importantly, the next submission by the Veteran following the June 2000 rating decision is his August 2002 claim to reopen.   

While, under the provisions of 38 C.F.R. § 3.157(b)(1), the date of outpatient or hospital examination or the date of admission to a VA or uniformed services hospital will be accepted as the date of receipt of a claim, the Court has held that this regulation only applies to a defined group of claims.  See Sears v. Principi, 16 Vet. App. 244, 249 (2002) (section 3.157 applies to a defined group of claims, i.e., as to disability compensation, those claims for which a report of a medical examination or hospitalization is accepted as an informal claim for an increase of a service-connected rating where service connection has already been established).  VA medical records cannot be accepted as informal claims for disabilities where service connection has not been established.  The mere presence of medical evidence does not establish intent on the part of the Veteran to seek service connection for a condition.  See Brannon v. West, 12 Vet. App. 32, 35 (1998); see also Lalonde v. West, 12 Vet. App. 377, 382 (1999) (where appellant had not been granted service connection, mere receipt of medical records could not be construed as informal claim).  Merely seeking treatment does not establish a claim, to include an informal claim, for service connection.  Thus, records of VA treatment for the Veteran's psychiatric disorder during this period also cannot constitute a request to reopen a claim for service connection.

Based on the analysis above, and after reviewing the totality of the evidence, the Board finds that the RO did not receive an application for compensation benefits prior to the receipt of the Veteran's claim to reopen in August 2002.  The Board recognizes that the Veteran had been suffering from mental disorders at the time of his prior claim in August 1996.  However, the effective date of an award of service connection is assigned not based on the date the disability appeared or the date of the earliest medical evidence demonstrating the existence of such disability and a causal connection to service or a service-connected disability; rather, the effective date is assigned based on consideration of the date that the application upon which service connection was eventually awarded was received by VA.  See LaLonde v. West, 12 Vet. App. 377, 382-383 (1999).  

Importantly, the pertinent regulations specifically state that the effective date should be the date of a claim to reopen after a final disallowance or the date entitlement arose, whichever is later.  See 38 C.F.R. § 3.400.  In the instant case, based on these regulations, the effective date has been appropriately assigned as the date of claim to reopen after the final RO disallowance of the claim.  While sympathetic to the Veteran's belief that an earlier effective date is warranted, for the reasons outlined above, the Board is precluded by law from assigning an effective date prior to August 22, 2002, for the grant of service connection for an acquired psychiatric disorder, to include panic disorder with agoraphobia, and depression disorder, NOS.  Accordingly, the preponderance of the evidence is against the claim for an effective date prior to August 22, 2002 for the award of service connection for such disability.  As such, the benefit-of-the-doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b).

ORDER

An effective date prior to August 22, 2002, for the grant of service connection for an acquired psychiatric disorder, to include panic disorder with agoraphobia, and depression disorder, NOS, is denied.



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


